259 F. Supp. 2d 1374 (2003)
In re ELECTRICAL CARBON PRODUCTS ANTITRUST LITIGATION
No. 1514.
Judicial Panel on Multidistrict Litigation.
April 21, 2003.
*1375 Before WM. TERRELL HODGES, Chairman, JOHN F. KEENAN, BRUCE M. SELYA, JULIA SMITH GIBBONS, D. LOWELL JENSEN, J. FREDERICK MOTZ and ROBERT L. MILLER, Jr., Judges of the Panel.

TRANSFER ORDER
WM. TERRELL HODGES, Chairman.
This litigation currently consists of the six actions in the Eastern District of Pennsylvania and three actions in the District of New Jersey as listed on the attached Schedule A.[1] Before the Panel is a motion, pursuant to 28 U.S.C. § 1407, brought by plaintiffs in several Eastern District of Pennsylvania actions for coordinated or consolidated pretrial proceedings of the actions in the Eastern District of Pennsylvania. All responding parties support centralization of these actions; however, the parties disagree as to which district is the most appropriate forum. Common defendant Morganite, Inc., has not expressed a preference for a transferee district. Defendants Carbone Lorraine North American Corporation and Carbone of America Industries Corporation suggest the District of New Jersey as the transferee district. Plaintiffs in the actions before the Panel and in potential tag-along actions variously support the Northern District of California, the Northern District of Illinois, the District of New Jersey, or the Eastern District of Pennsylvania as transferee district.
On the basis of the papers filed and hearing session held, the Panel finds that these nine actions involve common questions of fact, and that centralization under Section 1407 in the District of New Jersey will serve the convenience of the parties and witnesses and promote the just and efficient conduct of this litigation. All actions share factual questions arising out of an alleged unlawful conspiracy to fix prices in the electrical carbon products industry. Centralization under Section 1407 is thus necessary in order to eliminate duplicative discovery; prevent inconsistent pretrial rulings, especially with respect to class certification; and conserve the resources of the parties, their counsel and the judiciary.
*1376 Of the suggested transferee districts, either the Eastern District of Pennsylvania or the District of New Jersey would be an appropriate transferee forum for this litigation. Considerations of convenience and accessibility are comparable between the two districts given the proximity of their respective courthouses. We acknowledge the government investigation and the federal grand jury proceedings in the Eastern District of Pennsylvania; however, on balance, we are persuaded that the District of New Jersey is a preferable transferee forum for this litigation. We note the experience of the judge presiding over the actions in this district and the presence of both defendants and plaintiffs in New Jersey.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the actions listed on the attached Schedule A and pending outside the District of New Jersey are transferred to the District of New Jersey and, with the consent of that court, assigned to the Honorable Jerome B. Simandle for coordinated or consolidated pretrial proceedings with the actions listed on Schedule A and pending in that district.

SCHEDULE A
MDL-15HIn re Electrical Carbon Products Antitrust Litigation
District of New Jersey

South-Land Carbon Products, Inc. v. Morganite, Inc., et al., C.A. No. 1:02-5503

Trupar America, Inc. v. Morganite, Inc., et al., C.A. No. 1:02-5668

Koffler Electrical Mechanical Apparatus Repair, Inc. v. Morganite, Inc., C.A. No. 1:02-5678
Eastern District of Pennsylvania

Lockwood Electric Motor Service of Trenton, NJ v. Morganite, Inc., C.A. No. 2:02-8379

U.S. Material Supply, Inc. v. Morganite, Inc., C.A. No. 2:02-8456

Regional Transit Authority, et al. v. Morganite, Inc., et al., C.A. No. 2:02-8506

Pincus Elevator & Electric Co., Inc. v. Morganite, Inc., C.A. No. 2:02-8567

The Port Authority Transit Corp. v. Morganite, Inc., C.A. No. 2:02-8738

Bright Lights USA, Inc. v. Morganite, Inc., C.A. No. 2:02-8866
NOTES
[1]  In addition to the actions presently before the Panel, the parties have identified fourteen related actions pending as follows: eight actions in the District of New Jersey, four actions in the Eastern District of Pennsylvania, one action each in the Northern District of California and the Northern District of Illinois. These actions and any other related actions will be treated as potential tag-along actions. See Rules 7.4 and 7.5, R.P.J.P.M.L., 199 F.R.D. 425, 435-36 (2001).